UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION

JOHN RAUBACK )
Plaintiff, '

Vv. CASE NO.: 4:18-cv-00167-WTM- CLR
SAVANNAH AIRPORT
COMMISSION e7/ al., )
Defendants
)

 

ORDER
Having read and considered the Plaintiff's Notice to the Court regarding the status of
mediation, and the parties’ Consent Motion to Hold in Abeyance, and for good cause shown, IT
IS HEREBY ORDERED that the motion for protective order filed by Defendants Savannah
Airport Commission and Greg Kelley (Doc. 76), shall be held in abeyance pending the mediation
of this matter, presently scheduled for October 28, 2019. The parties shall notify the Court on or
before October 31, 2019 as to whether they have resolved this matter. If they have not, Plaintiff

shall have until November 11, 2019, to file a response to the motion for protective order.

SO ORDERED this WA day of O¢keo19.

JA bho Flic

UNITED STATES MAGISTRATE cue

 
